DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 6/2/2022 is acknowledged. Claim 1 is amended. Claim 6 is canceled. Currently claims 1-5 and 8-15 are pending in the application with claims 9-15 being withdrawn from consideration.
Previous 112 rejection is withdrawn in view of the above amendment.
Previous prior art rejection is modified to address the above amendment.
Claims 1-5 and 8 are rejected. See the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites “a protective material” in line 7 and “a protective filler material” in line 22. It is unclear if “a protective filler material” recited in line 22 is the same or different from “a protective material” recited in line 7.
As amended, claim 1 recites “a first space … defined by mutually subsequent ones of the second partitioning lines and mutually subsequent ones of the third partitioning lines” in lines 18-21 and “an area defined by a pair of mutually subsequent ones of the second portioning lines, and a pair of mutually subsequent ones of the third partitioning lines” in lines 28-30. It is unclear if “mutually subsequent ones of the second portioning lines and … mutually subsequent ones of the third partitioning lines” recited in lines 28-30 is the same or different from “mutually subsequent ones of the second portioning lines and mutually subsequent ones of the third partitioning lines” recited in lines 20-21. It is also unclear if “an area” recited in lines 28-30 is the same or different from “a first space” recited in lines 18-21.
Claim 1 recites “a barrier against moisture” in line 6 and “a barrier against moisture” in line 22. It is unclear if “a barrier against moisture” recited in line 22 
Claims 2-5 and 8 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraishi et al. (US 2002/0139411) in view of Gaddy et al. (US Patent 5,011,544), and further in view of Morooka (US 2010/0108135).
Regarding claim 1, Hiraishi et al. et al. discloses a photovoltaic panel (see figs. 1-3 and 8) comprising a layering in the order of: 
a first electrically conductive layer (see front electrode layers 121a, fig. 2, [0026-0027]), 
a photovoltaic layer (see photovoltaic unit layers 121b, fig. 2, [0026] and [0028]); 
a second electrically conductive layer (see rear electrode layers 121c, fig. 2, [0026] and [0029]); and 
a protective coating of a protective material (see sealing material 13/14, fig. 2) that at least forms a barrier against moisture (see fig. 2, [0032-0034]);
wherein 
the first electrically conductive layer (121a) is partitioned along a first partitioning lines (see annotated fig. 2 below or separating groove SV1 in fig. 8, [0052]) extending in a first direction (e.g. vertical direction in figs. 1 and 3),
the second electrically conductive layer (121c) and the photovoltaic layer (121b) are partitioned along a second partitioning lines (see annotated figs. 2 and 3 below or separating groove SV2/SV3 in fig. 8, also see fig. 7) extending in said first direction (e.g. vertical), and along a third partitioning lines (or a pair of separating grooves 112a and 112b, see fig. 3 or annotated fig. 3 below, [0035]) extending in a second direction different from said first direction to form the light transmitting window (112, [0024-0025], [0034-0035]), and
ones of said first partitioning lines and said second partitioning lines are alternatingly placed with respect to each other (see annotated fig. 2 below);
a first space (or the space of the photovoltaic panel including a solar cell unit 121, [0024]) defined by mutually subsequent ones of the second partitioning lines and mutually subsequent ones of the third partitioning lines (see annotated figs. 1-2 below), partly filled with the photoactive material (e.g. material of photovoltaic layer 121b), partly filed with a protective filler material (sealing resin 13) forming a barrier against moisture (e.g. sealing), and therewith defining a photovoltaic cell comprising the photovoltaic material encapsulated by the protective material of the protective coating (13/14) and the protective filler material (13, see annotated figs. 1-2 below); and
a second space (or window 112 of no solar cell unit, see figs. 1-3, also see figs. 6-8) free from a photovoltaic material to an area (e.g. or no solar cell unit) defined by a pair of mutually subsequent ones of the third portioning lines (see figs. 1-3, also see figs.6-8)

    PNG
    media_image1.png
    836
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    724
    media_image2.png
    Greyscale

Hiraishi et al describes removing the cell portion between two mutually subsequent third partitioning lines (or grooves 112a and 112b, fig. 3) to form the window (112, [0024]). Hiraishi et al. does not explicitly states and shows the third portioning lines have a depth bounded by the first electrically conductive layer (or the front electrode layers 112a) in the embodiment of figs. 1-3. 
However, Hiraishi et al. describes and shows a portion of the first electrically conductive layer (or the front electrode 321) is exposed at the window (321a’ or 321a”, see figs. 7 and 8) to ensure a flow of an electric current in the integrated thin film solar cell structure ([0010]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photovoltaic panel in the embodiment of figs. 1-3 of Hiraishi et al. by forming the third portioning lines to have a depth bounded by the first electrically conductive layer (or the front electrode layer) such that when the solar cell portion between two subsequent third partitioning lines are removed to form the window (112) the first electrically conductive layer (or the front electrodes) is exposed, because Hiraishi et al. explicitly suggests exposing the first electrically conductive layer (or the front electrodes) to ensure a flow of an electric current in the integrated thin film solar cell structure.
Hiraishi et al. discloses the protective material forming a wall at the edges of the solar cells (121, see annotated fig. 2 above). Hiraishi et al. also discloses the second space (or the light transmitting window) bounded by a pair of mutually subsequent third partitioning lines (112a and 112b) is formed at the upper half, lower half, or central portion of the substrate (11) of the panel ([0037]).
Hiraishi et al. does not show the second space (or the light transmitting window 112) at the central portion of the substrate such that the second space (or light transmitting window 112) is laterally bounded by a wall of protective material to the area defined by the pair of second partitioning lines (or vertical grooves dividing the panel) and a pair of third partitioning lines (or the horizontal grooves dividing the panel).
Gaddy et al. discloses arranging a light transmitting window (see central transparent area 59, fig. 5) at the central portion of the substrate such that the solar cells (51, fig. 5) is surrounding the light transmitting window (59) and the light transparent is bounded by the edges of the solar cells (see fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the panel of Hiraishi et al. by arranging the second space (or the light transmitting window) at the central portion of the substrate such that the light transmitting window is laterally bounded by the edges of the solar cells as taught by Gaddy et al., because Hiraishi et al. explicitly suggests arranging the light transmitting window at the central portion of the panel. In such modification, the light transmitting window arranged at the central portion of the substrate surrounded by solar cells of modified Hiraishi et al. corresponds to claimed “a space that is free from a photovoltaic material and laterally bounded by a wall of a protective material to an area defined by a pair of mutually subsequent ones of second partitioning lines and a pair of mutually subsequent ones of the third partitioning lines”, because the second partitioning lines define the edges of the photovoltaic cells (or solar cells) in the first direction (or horizontal direction) and the third portioning lines define the edges of the photovoltaic cells (or solar cells) in the second direction (or the vertical direction).
Hiraishi et al. discloses using semiconductor material such as silicon for the photovoltaic layer ([0028]). Modified Hiraishi et al. does not teach the photovoltaic layer (121b) is of a perovskite photovoltaic material.
Morooka et al. discloses perovskite semiconductor material equivalent to silicon to be used for the photovoltaic layer ([0026]). 
Since the prior art of Morooka et al. recognizes the equivalency of silicon and perovskite semiconductors for the photovoltaic layer in the field of photovoltaic device, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the silicon of Hiraishi et al. with the perovskite such that the photovoltaic layer is of a perovskite photovoltaic material as it is merely the selection of functionally equivalent semiconductor recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 2, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Morooka discloses the protective material (7) of the coating (7 or 7/8) and the protective filler material (7) are the same material (see figs. 1 and 3B).

Regarding claim 3, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses the photovoltaic layer (121b) is further partitioned by a fourth partitioning lines (or grooves separating layers 121b) extending in the first direction, respective ones of the fourth partitioning lines (see groove between first and second grooves/partitioning lines in annotated fig. 2 above) being provided between a respective first partitioning line and a respective subsequent second partitioning line, and wherein a material of the second electrically conductive layer (121c) protrudes through spaces (or grooves)  in the photovoltaic layer (121b) defined by the fourth partitioning lines, and electrically contacts the first electrically conductive layer (121a, see fig. 2).

Regarding claim 4, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hirashi et al. discloses a transverse electrically conductive elements (or electrical conductive 121c in the grooves separating the 121b layers in fig. 2), ones of which are arranged between a respective first partitioning line and a respective subsequent second partitioning line (see annotated fig. 2 above), and which electrically connect the second electrically conductive layer (121c) with the first electrically conductive layer (121a, see fig. 2).

Regarding claim 5, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses the third partitioning lines (or separating grooves 112a and 112b) forming the light transmitting window (112) to expose the substrate (11, [0008], [0024], [0035]). In other words, the third partitioning lines extend through the first electrically conductive layer (121a) in order to expose the substrate.

Regarding claim 8, modified Hiraishi et al. discloses a photovoltaic panel as in claim 1 above, wherein Hiraishi et al. discloses a sealing resin (33, fig. 7) filling the gap and planarizing the panel between the second electrically conductive layer (321c, fig. 7) and the protective coating (34, fig. 7). As such, Hiraishi et al. discloses a planarizing layer (33) between the second electrically conductive layer (321c) and the protective coating (34). 
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 

Applicant argues that none of the cited reference discloses the third partitioning lines having a depth bounded by the first electrically conductive layer, because Gaddy teaches there are no electrical interconnections present in the window area (59) and shows the solar cells are interconnected by redundant bus bars. Applicant then concludes that it is not obvious to replace the window of Hiraishi with the window of Gaddy.
The examiner replies that Hiraishi explicitly teaches the window (321a”) having exposed first electrically conductive layer (or front electrode 321a’) to ensure the flow of an electric current (see [0010]). Gaddy is relied upon for the arrangement of the window at the center of the panel, which is suggested by Hiraishi. Gaddy is not relied upon for replacing the window of Hiraishi as argued by Applicant. See the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726